DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2018, 7/10/2020 and 12/3/2020 has been considered by the examiner.
Double Patenting
The office notes that the potential obviousness double patenting in view of the co-pending US application 16/076023 will be held in abeyance until indication of allowable subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-12, 14-15  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robertson et al. US Pub 2007/0117600 (provided in the IDS).
Regarding claim 1, Robertson discloses, 
A foldable hinge (figs 1-3) comprising: 

a plurality of shafts (figure 2 and figure 4, element 122 and the shaft indicated by 130) coupled to the plurality of interconnected sliding links, wherein each shaft is coupled to a separate interconnected sliding link (as disclosed in figures 2-3, element 122 coupled to separate interconnected sliding link).
Regarding claim 2, Robertson discloses, 
Wherein the plurality of interconnected sliding links are coupled to a display device and an input device (figure 1, the input is couple to the display device of the electronic 100 and the input device being the keypads and other electronic of electronic 100).
Regarding claim 3, Robertson discloses,

Regarding claim 5, Robertson discloses,
Wherein the plurality of interconnected sliding links are to be aligned in a single axis in response to coupling a display device to an input device (as seen in figure 3, which is similar to present application's figure 5, that the sliding links are aligned in a single axis as the device 100 is operated). 
Regarding claim 6, Robertson discloses,
Wherein the plurality of interconnected sliding links are to rotate to enable the display device to be parallel to the input device (i.e. as seen in figure 2 this is in closed configuration such that the display and the input are parallel), wherein the display device and the input device are in separate planes (figure 1-2, similar to figure 4 of present application). 
Regarding claim 7, Robertson discloses,
Wherein each of the interconnected sliding links comprises two rails to be coupled to two curved extruding prongs (as seen in the annotated figure 2, two rails and two curved extruding prongs coupled). 
Regarding claim 8, Robertson discloses,
The pressure activates the torque engine of a subset of the plurality of interconnected sliding links resulting in the at least one curved extruding prong being inserted into the at least one rail for each of the subset of the interconnected sliding links (as seen in figure 2 and then 
Regarding claim 9, Robertson discloses,
Wherein separate sets of interconnected sliding links are attached via the plurality of shafts (figure 2, 4 and 5 shows the plurality of shafts are attaching separate set of the links 115).
Regarding claim 10, Robertson discloses,
A method for manufacturing a foldable hinge comprising: 
manufacturing a plurality of interconnected sliding links (figures 1-4, elements 115), wherein each of the interconnected sliding links comprise at least one curved extruding prong (as seen in element 115, comprises prongs as provided in the annotated drawings) and at least one curved rail (as seen in annotated figure 2, the curved rail), wherein the at least one curved rail of a first interconnected sliding link is coupled to the at least one curved extruding prong of a second interconnected sliding link forming a torque engine (as seen between figures 2-3 the curved rail of the first interconnected sliding link 115 is coupled to the prong of the second interconnected sliding link 115, similar to present application), wherein the interconnected sliding links are rotatable based on a pressure applied to the interconnected sliding links (as seen in operation from figure 3 to figure 2, the rotation of the sliding links 115 are rotated such that the pressured applied on the sliding links will secure to the prongs/rails); and 
Manufacturing a plurality of shafts (figure 2 and figure 4, element 122 and the shaft indicated by 130) coupled to the plurality of interconnected sliding links, wherein each shaft is coupled to a separate interconnected sliding link (as disclosed in figures 2-3, element 122 coupled to separate interconnected sliding link).
claim 11, Robertson discloses,
Wherein the plurality of interconnected sliding links are coupled to a display device and an input device (figure 1, the input is couple to the display device of the electronic 100 and the input device being the keypads and other electronic of electronic 100).
Regarding claim 12, Robertson discloses,
wherein the plurality of interconnected sliding links enable rotation of the display device in a 180 degree range (fig 2-3, 180 degree unfold) along an axis proximate an edge of the input device (along the axis of the second housing where the input such as the keypads are disposed).
Regarding claim 14, Robertson discloses,
A system comprising a foldable hinge comprising: 
a plurality of interconnected sliding links (figures 1-4, elements 115), wherein each of the interconnected sliding links comprise at least one curved extruding prong (as seen in element 115, comprises prongs as provided in the annotated drawings) and at least one curved rail (as seen in annotated figure 2, the curved rail), wherein the at least one curved rail of a first interconnected sliding link is coupled to the at least one curved extruding prong of a second interconnected sliding link forming a torque engine (as seen between figures 2-3 the curved rail of the first interconnected sliding link 115 is coupled to the prong of the second interconnected sliding link 115, similar to present application), wherein the interconnected sliding links are rotatable based on a pressure applied to the interconnected sliding links (as seen in operation from figure 3 to figure 2, the rotation of the sliding links 115 are rotated such that the pressured applied on the sliding links will secure to the prongs/rails); and 

A display panel (display panel of the device 100; paragraph 225) coupled to the interconnected sliding links (figure 1); and
An input device coupled to the interconnected sliding links (figure 1, the input is couple to the display device of the electronic 100 and the input device being the keypads and other electronic of electronic 100).
Regarding claim 15, Robertson discloses,
Wherein the plurality of interconnected sliding links are to rotate to enable the display device to be parallel to the input device (as seen in figure 2 and 3 when the device 100 is opened or closed by the links/hinge), wherein the display device and the input are device are in separate planes (figures 1-2, similar to figure 4 of present application).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. US Pub 2007/0117600 in view of Tazbaz et al. US Pub 2017/0090523.
Regarding claim 4, 
Robertson teaches the interconnected sliding links as disclosed in claim 2. 
Robertson does not teach the curved rails of the interconnected sliding links comprise stainless steel. However, making the sliding links and specifically the curved rails of the sliding links of specific material is not new. 
Tazbaz in similar field of a foldable hinge system teaches hinge material (paragraph 28, fig 8) made of stainless steel. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the material of the interconnected sliding links comprising the curved rail of Robertson such that they are made of stainless steel as taught by Tazabas, for the purpose of providing high modulus material. 
Regarding claim 13, 
Robertson teaches the interconnected sliding links as disclosed in claim 10. 
Robertson does not teach the curved rails of the interconnected sliding links comprise stainless steel. However making the sliding links and specifically the curved rails of the sliding links of specific material is not new. 
Tazbaz in similar field of a foldable hinge system teaches hinge material (paragraph 28, fig 8) made of stainless steel. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the material of the .

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu US Patent 9860999 in view of Hsu et al. US Pub 2018/0092223 (hereinafter Hsu’23).
Regarding claim 1, Hsu teaches,
A foldable hinge (Figs. 1-7) comprising: 
a plurality of vertical interconnected sliding links (elements 11 comprises various sliding links such as element 112 and 113 in figure 5); and 
a plurality of shafts (shafts being element 111 figure 5) coupled to the plurality of vertical interconnected sliding links, wherein each shaft horizontally connects a vertical interconnected sliding link of the plurality of interconnected sliding links to another vertical interconnected sliding link of the plurality of vertical interconnected sliding link (figure 5, illustrates element 113 and 112 are connected horizontally by the shaft 111 similar to present application’s figure 4 and 5).
Hsu does not teach the specific details of the plurality of vertical interconnected sliding links, wherein each of the  interconnected sliding links comprise a curved extruding prong and at least one curved rail, wherein the at least one curved rail of a first interconnected sliding link is coupled to the at least one curved extruding prong of a second interconnected sliding link forming a torque engine, wherein the interconnected sliding links are rotatable based on a pressure applied to the interconnected sliding links. However, providing a specific hinge means and links is not new in the art of foldable display devices. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the plurality of interconnected sliding links as taught by Hsu’23 as the plurality of interconnected sliding links of Hsu for the purpose of controlling the movement of the sliding links such that the prong and the curved rail abut and thereby limiting the predetermined motion of rotation and providing protection to the display (paragraph 6, Hsu’23), additionally, changing one kind of hinge structure with another is known in the art and merely a design choice which enables Hsu to operate in the same fashion but provides more control to the movement/bendability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/             Primary Examiner, Art Unit 2841